Citation Nr: 1241937	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  05-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1941 to December 1945.  The Veteran died in December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held in July 2006 before a Veterans Law Judge who is unavailable to participate in the present decision.  The appellant was provided an additional hearing before the undersigned Veterans Law Judge in April 2011.  Copies of the transcripts of those hearings are of record.  The Board remanded the issue on appeal for additional development in March 2007, June 2010, and July 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in its July 2011 remand the Board noted VA medical records indicated that during the Veteran's hospitalization at the Marion, Illinois, VA Medical Center (VAMC) from November 25, 2003, to November 26, 2003, paper records may have been created due to computer problems.  A note dated November 25, 2003, stated that "[a] paper record contingency plan was in place for the medical record between the hours of NOV 25, 2003@07:30 and NOV 25, 2003@14:00."  The remand instructions included that appropriate action should be taken to obtain all pertinent VA treatment records possibly created and maintained in a non-electronic VA records management system during the period from November 25, 2003, to November 28, 2003.  Although VA treatment records were printed on August 19, 2011, and added to the claims file, there is no indication that a search for pertinent paper records was conducted.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that additional development is required prior to appellate review.

The Board also notes that in correspondence dated in July 2012 the appellant reported that the Marion VAMC had settled a federal tort claim "to a patient at VAMC Marion" and that the Veteran's VA physician had recently been "cited under the Professional Regulatory Board for failure to provide proper records."  The appellant, however, has identified no existing evidence pertinent to her claim or whether the actions to which she has referred actually involved the Veteran's VA treatment.  The Board finds that in the absence of such evidence no further action as to this matter is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate action must be taken to obtain all pertinent VA treatment records created and maintained in a non-electronic VA records management system during the period from November 25, 2003, to November 28, 2003.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.  If any requested records are not available, that fact should be specifically documented in the record.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



